          Case 3:20-cv-00367-JAM Document 45 Filed 11/04/20 Page 1 of 6




Colella v. Novartis Pharmaceuticals Corporation        Plaintiff’s Letter Brief re Discovery Dispute
No. 3:20-CV-00367-jam

November 4, 2020

Via ECF

Honorable Jeffrey Alker Meyer
United States District Court District of Connecticut
Richard C. Lee United States Courthouse
141 Church Street
New Haven, CT 06510

Re:    Sheila Colella v. Novartis Pharmaceuticals Corporation
       Docket No.: 3:20-CV-00367-jam

Dear Judge Meyer:

Plaintiff, Sheila Colella, respectfully submits this letter brief regarding the parties’ discovery
dispute pertaining to Plaintiff’s Fed. R. Civ. P. 30(b)(6) deposition notices. Plaintiff requests a
hearing on this issue.

Respectfully submitted,

/s/ Raymond C. Silverman

Raymond C. Silverman

Attorney for Plaintiff
          Case 3:20-cv-00367-JAM Document 45 Filed 11/04/20 Page 2 of 6




Introduction
Though the need for this briefing confounds Plaintiff, the issue before the Court is infinitely
simple. On October 6, 2020 and October 8, 2020, Plaintiff served Defendant Novartis
Pharmaceuticals Corporation (hereinafter, “NPC”) with two foundational deposition notices
pursuant to Fed. R. Civ. P. 30(b)(6). See Exhibits A and B, attached hereto (hereinafter, “the
notices”). To date, NPC has flatly refused to produce a witness on any of the topic areas, in
response to either of the notices. See NPC’s letters in response attached hereto as Exhibits C and
D (both stating that NPC “will not provide a witness”). In fact, despite multiple attempts to engage
NPC in the meet and confer process, NPC has refused to even discuss the scope of the notices.
NPC has instead told Plaintiff to seek the information elsewhere,1 or through different discovery
methods. In short, Plaintiff properly noticed two Rule 30(b)(6) depositions and NPC said “no.”
Such brazen disregard for procedure and attempt to dictate the course of discovery should not be
countenanced by this Court.
History of the Case
This is a complex, products liability action brought by Plaintiff, Sheila Colella, against NPC, a
multibillion-dollar pharmaceutical corporation, to recover for injuries resulting from NPC’s failure
to properly and adequately warn of significant risks associated with Tasigna – a prescription
medication developed, marketed, and sold by NPC for the treatment of chronic myeloid leukemia
(“CML”). It is one of over fifty (50) cases involving similar claims currently pending in several
federal district courts across the United States, as well as in New Jersey state court. Specifically,
NPC failed to warn that Tasigna can cause severe, rapidly evolving, irreversible vascular disease
often involving more than one site. Plaintiff here suffered severe atherosclerotic disease of her
lower extremities, a condition that progressed rapidly, ultimately resulting in bilateral above-the-
knee amputations. Sheila Colella was just 56 years old when she lost both of her legs.

The Notices Seek Relevant, Foundational Discovery
Plaintiff’s Rule 30(b)(6) notices cover two basic topic areas. The first notice (Exhibit A) seeks
testimony regarding NPC’s corporate structure, operations, and third-party affiliations as they
relate to Tasigna. The second (Exhibit B) concerns a matter recently disclosed by NPC regarding
a system issue that may have led to data loss from a key custodian and any other undisclosed data
losses, which may affect discovery in this case. See Exhibit E.2
Rule 30(b)(6) notices regarding corporate structure, operations, and third-party affiliations are
standard in pharmaceutical litigation.3 Typically, there are at least hundreds of employees involved
in the life cycle of a pharmaceutical drug, which often spans decades. In addition, pharmaceutical

1
  NPC suggests Plaintiff obtain the discovery she seeks through document productions made in a
prior litigation, to which neither Plaintiff nor her attorneys were party.
2
  NPC disclosed this issue to Plaintiff for the first time on September 29, 2020, by providing a
copy of a letter that was originally sent to a different attorney in a prior Tasigna-related litigation
in March of 2017.
3
  Parker Waichman LLP has been practicing in the field of complex pharmaceutical litigation for
over two decades. NPC’s outright refusal to produce a witness in response to Plaintiff’s Rule
30(b)(6) deposition notice as to corporate structure, operations, and third-party affiliations is
virtually unprecedented.
                                                  1
          Case 3:20-cv-00367-JAM Document 45 Filed 11/04/20 Page 3 of 6




companies like NPC operate in a cross-functional way. Though there may be similarities among
big pharmaceutical companies in how they operate with respect to one of their products, there is
no “handbook” that outlines the unique nature of each individual company. Foundational
depositions like this are essential for plaintiffs at the outset of this type of case, as they shape nearly
all aspects of future discovery, including, by way of example only, the selection of relevant
custodians, parameters for document production, the identification of witnesses to be noticed for
depositions, and potential third-party discovery.
Indeed, the express purpose of the first notice is simple. Plaintiff is entitled to elicit testimony
regarding current and former employees of NPC, along with third-party affiliates, who were
involved with Tasigna, including the extent and nature of their roles. In fact, NPC admits the
“parties have conferred and continue to confer about the manner and scope of document
productions in the case, including the identification of custodians and search terms to be used.”
Exhibit C at 3 (emphasis added).
Likewise, Plaintiff is entitled to elicit testimony regarding a “system issue”4 wherein NPC could
not rule out that emails from a key custodian may have been lost and explore any other potentially
undisclosed data losses, which may affect discovery in this case and the other cases pending
throughout the country. See Exhibit E. While depositions on such topics may not be common at
the outset in pharmaceutical litigation, not every case involves a situation where a defendant
company loses data that should have been preserved for potential litigation. Of note, NPC did not
reveal this “system issue” to Plaintiff during negotiation of the Stipulated ESI Protocol entered in
this matter (ECF No. 41-1), despite the parties negotiating specific provisions, which would
unquestionably have called for disclosure of this information. For example, Plaintiff originally
included the following language in her proposed ESI protocol:
        Lost, Destroyed or Irretrievable ESI. If a Defendant Party learns that unique,
        responsive ESI that once existed was lost, destroyed, or is no longer retrievable as
        a result of acts or circumstances not occurring in the ordinary course of business,
        the Defendant Party shall comply with its obligations under the Federal Rules of
        Civil Procedure to explain where and when the responsive ESI was last retrievable
        in its original format and to disclose the circumstances surrounding the change in
        status of that responsive ESI, whether that information is available from other
        sources, and whether any backup or copy of such original responsive ESI exists.
        Nothing in this paragraph is intended to expand or limit the obligations under the
        Federal Rules of Civil Procedure.
This language was struck by NPC, without mentioning the “system issue” expressed in Exhibit E,
despite the undisputed fact that it was known to NPC at that time. It was only after Plaintiff
specifically requested information regarding deleted or destroyed documents from NPC’s prior
production that NPC informed Plaintiff’s counsel of the letter attached hereto as Exhibit E, which
is originally dated March 30, 2017. NPC’s knowledge of the “system issue” thus predated the
parties’ negotiation of the ESI protocol and should have been disclosed to Plaintiff’s counsel


4
  As of today, Plaintiff has no information as to what exactly the “system issue” entailed, whether
it affected the data of more than one custodian, how much data that should have been preserved
was lost, whether non-custodial sources of data were effected, to name but a few open issues,
which require examination of a witness with knowledge at a deposition.
                                                    2
          Case 3:20-cv-00367-JAM Document 45 Filed 11/04/20 Page 4 of 6




during that time. Plaintiff is entitled to explore the nature and extent of the issue and discover how
it may impact discovery in this case and other cases.
By serving these notices, Plaintiff is simply attempting to meaningfully participate in her own
discovery process, rather than be saddled with whatever information NPC unilaterally chooses to
provide. At the start of any lawsuit, but particularly a complex pharmaceutical matter, plaintiffs
face a vast informational disadvantage. NPC should not be able to maintain that advantage by
dictating the manner in which Plaintiff proceeds with discovery that she deems necessary. Such a
scenario does not constitute proper discovery. In re Vitamins Antitrust Litig., 216 F.R.D. 168, 174
(D.D.C. 2003) (“[i]t is not up to [Defendant] to determine what discovery Plaintiffs need.”).

Plaintiff is Entitled to Rule 30(b)(6) Depositions
Rather than produce a witness or witnesses at this stage and without conferring as to the specific
nature of the notices, NPC has objected and insists that Plaintiff seek the relevant, foundational
discovery sought by these notices through some other vehicle. That is simply not how discovery
works.

The rule is plain.

       In its notice … a party may name as the deponent a public or private corporation
       … and must describe with reasonable particularity the matters for examination. The
       named organization must then designate one or more officers, directors, or
       managing agents, or designate other persons who consent to testify on its behalf;
       and it may set out the matters on which each person designated will testify … The
       persons designated must testify about information known or reasonably available
       to the organization.

Fed. R. Civ. P. 30 (emphasis added). Here, Plaintiff served two notices pursuant to Rule 30(b)(6),
which describe with reasonable particularity the matters for examination. Rather than designate a
witness as required by the rule, or even engage Plaintiff in a conference regarding the scope of the
notices, NPC has improperly demanded Plaintiff seek alternate discovery methods. The law is
clear in this respect and NPC’s actions cut against the very nature of a Rule 30(b)(6) deposition.

       If the case law outlining the guiding principles of 30(b)(6) depositions could be
       summarized into a de facto Bible governing corporate depositions, then the
       litigation commandments and fundamental passages about pre-trial discovery
       would likely contain the following advice: …

       In responding to a Rule 30(b)(6) notice or subpoena, a corporation may not take the
       position that its documents state the company’s position and that a corporate
       deposition is therefore unnecessary…

       Similarly, a corporation cannot point to interrogatory answers in lieu of producing
       a live, in-person corporate representative designee.




                                                  3
          Case 3:20-cv-00367-JAM Document 45 Filed 11/04/20 Page 5 of 6




QBE Ins. Corp. v. Jorda Enterprises, Inc., 277 F.R.D. 676, 689 (S.D. Fla. 2012), citing Great Am.
Ins. Co. of New York v. Vegas Const. Co., 251 F.R.D. 534, 540 (D. Nev. 2008) and Marker v.
Union Fid. Life Ins. Co., 125 F.R.D. 121, 127 (M.D.N.C. 1989).

In addition, Plaintiff is the master of her choice vis-à-vis the manner of discovery.

        There is no burden on the party seeking the deposition to show that written
        interrogatories would not be sufficient for its purposes. In fact, the procedure is just
        the opposite. Fed. R. Civ. P. 30(b); 4 Moore, Federal Practice § 30.08 (2d ed. 1948).
        Experience has made it abundantly clear that the advantages of oral examination
        far outweigh the advantages of written interrogatories in carrying out the deposition
        procedures in aid of discovery under the rules.

Greenberg v. Safe Lighting, Inc, Inertia Switch Div., 24 F.R.D. 410, 411 (S.D.N.Y. 1959). Even
where defendants point to other means of obtaining discoverable information, courts have ordered
30(b)(6) depositions due to the unique nature of the discovery instrument. In In re Vitamins
Antitrust Litigation, a class action matter, Defendant Bioproducts objected to producing a witness
in response to a Rule 30(b)(6) deposition notice, arguing it would result in duplicative discovery
given that Bioproducts had produced and authenticated underlying documents. However, the court
ruled that “[a]s the Plaintiffs correctly point out, the two forms of discovery are not equivalent.
While the … submissions constitute admissions by Bioproducts, its Rule 30(b)(6) deposition is a
sworn corporate admission that is binding on the corporation.” In re Vitamins Antitrust Litig., 216
F.R.D. 168, 174 (D.D.C. 2003). In ordering Bioproducts to produce a properly educated witness,
the court continued:

        In addition, if there are conflicts among Bioproducts employees regarding facts in
        the submissions or there are other explanations or interpretations that Bioproducts
        has regarding the submissions, Plaintiffs are entitled to them now as it is within
        Bioproducts. Fed. R. Civ. P. 30(b)(6). As this Court has previously stated … ‘[i]t
        is not up to Bioproducts to determine what discovery Plaintiffs need.’ …
        Bioproducts argument that the Rule 30(b)(6) discovery is unnecessary and
        duplicative is without merit.

Id. (emphasis added). Similar rulings pervade federal courts across the country. See, e.g., Muzak
Corp. v. Muse-Art Corp., 16 F.R.D. 172, 173 (E.D. Pa. 1954) (“The right of the plaintiff to orally
examine the defendant is not affected by the fact that the defendant has now agreed to permit
plaintiff to inspect its books and records for the reason that a party itself, not its adversary, has the
right to invoke any one of the pre-trial discovery procedures it chooses.”); William F Jobbins, Inc
v. Am. Exp. Lines, 16 F.R.D. 178, 179 (S.D.N.Y. 1954) (Finding that a “respondent should have
the benefit of the more complete technique of oral deposition” and denying the branch of a motion
seeking to conduct discovery through written interrogatories.); Worth v. Trans World Films, 11
F.R.D. 197, 198 (S.D.N.Y. 1951) (“With respect to the alternative request that the deposition be
taken only on written interrogatories, the advantages of oral examination over the rigidity of
written interrogatories are readily acknowledged. Cross-examination of a witness who may be
evasive, recalcitrant or non-responsive to questions is an essential in ferreting out facts, particularly
of an adverse party or witness. The affidavit submitted on behalf of the defendant indicates that

                                                   4
         Case 3:20-cv-00367-JAM Document 45 Filed 11/04/20 Page 6 of 6




the proposed examination will be far from a perfunctory one and no reason has been submitted
why full scope of inquiry should be proscribed in this case.”).

The Issue of Scope is Not Ripe
NPC will inevitably attempt to mischaracterize or conflate the issue at hand by levying objections
and argument as to the scope of the notices, claiming they are overly broad, not proportional to the
needs of the case, and would result in undue burden. That issue, however, is not ripe.
Despite Plaintiff’s multiple offers to discuss the scope of the notices, NPC has refused. See, e.g.,
Exhibit F (“While Plaintiff is willing to discuss the scope of the deposition, we are not willing to
conduct the deposition after document production, under any circumstances. We are also not
interested in NPC dictating the discovery device through which it will provide this highly relevant
foundational information and plan to move forward with the noticed deposition.”). Instead, NPC
stands on its position that such depositions are entirely improper at this time and should only be
taken, if at all, after document production has taken place or other discovery methods have been
exhausted. As such, the sole issue before the Court remains: should NPC be allowed to dictate the
course of Plaintiff’s discovery in this matter? The answer is no.
Accordingly, Plaintiff requests this Court compel NPC to designate a witness (or witnesses) in
response to the notices.




                                                 5
